DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending and examined on their merit herein.

Information Disclosure Statement
The information disclosure statement filed 02/07/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: 
For non-English documents that are cited, the following must be provided:
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or
(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Gene 641 (2018): 55-62. Available online  Oct. 12 2017) in view of Shuber et al. (US20180355417A1, filed Feb. 23, 2018).
Claim 1 is drawn to a mutant cell-free DNA isolation kit comprising a composition for amplifying a wild-type cell-free DNA and a mutant cell-free DNA, which comprises a 5' end-protected primer; a guide RNA specific for the wild-type cell-free DNA; a Cas protein for cleaving the wild-type cell-free DNA; and an exonuclease for removing the wild-type cell-free DNA.
Claims 2-6 are drawn to the 
Claim 7 is drawn a mutant genotype analysis method comprising: 
--amplifying wild-type and mutant cell-free DNA in a sample using a 5' end-protected primer; 
--cleaving only the amplified wild-type cell-free DNA by treating with a Cas protein and a guide RNA recognizing specifically to the wild-type cell-free DNA;
--removing the cleaved wild-type cell-free DNA by an exonuclease;
--amplifying the mutant cell-free DNA remaining in the sample; and 
--analyzing the amplified mutant cell-free DNA.
Jia teaches a kit and method of CRISPR/Cas9 system for mutant DNA detection. The kit (composition) comprises a guide RNA specific for the wild-type DNA  but with mismatches with mutant DNA; and Cas9 nuclease that efficiently cleave the DNA in vitro (para. Spanning pp. 56-57); The wild type and mutant DNA are PCR amplification products (i.e., cell free) using a composition for amplifying (Section 4.3, p. 61); 
Jia teaches the method comprising the steps of amplifying the wild type and mutant DNA by PCR amplification (i.e., cell free) using a composition for amplifying (Section 4.3, p. 61); cleaving only the amplified wild-type cell-free DNA by treating with a Cas protein and a guide RNA recognizing specifically to the wild-type cell-free DNA (p. 56-57); amplifying the mutant cell-free DNA remaining in the sample; and analyzing the amplified mutant cell-free DNA (p. 57, left column, Section 2.3, “Notably, CRISPR/Cas9 cleaved wild-type genomic DNA but did not cleave the mutants at all. Low ……mutant type can be figured out by amplified fragment length polymorphism analysis (AFLPA), …… the abundance of mutation DNA was enriched with several folds, confirmed by Sanger sequencing”).
Regarding claims 2 and 8, Jia teaches tumor or cancer clinical samples such as plasma (Section 3, p. 57);
Regarding claims 3-4, and 11-12, Jia teaches spCas9 and sgRNA (see above);
Regarding claim 5, Jia teaches three sgRNA (Section 2.1; see above);
Regarding claim 9, Jia teaches EGFR mutations associated with non-small cell lung cancer (NSCLC) (Section 2.1);
Regarding claim 13, Jia teaches PCR amplification of the mutant DNA (see above).
Thus, Jia teaches all components of the kit and the steps of the claimed method except the 5’ protected primer and the exonuclease digestion of the Cas9-cut wild type DNA.
Shuber teaches compositions (kits) and methods for detecting rare mutations in a cell-free DNA in a blood or plasma sample ([0005]); CRISPR/Cas systems using guide RNAs specific for the mutation such that nucleic acid containing the mutation is protected from exonuclease digestion while non-target nucleic acid (i.e. wild type DNA) is digested by an exonuclease ([0006]); PCR amplification of the DNA using 5’ protected primers (“target region is amplified using the primers to yield a plurality of amplicons in which one strand of the amplicon includes one or more phosphorothioate linkages near one end of the strand.”; “one end of the fragment will be protected from the exonuclease by the phosphorothioate linkages”, [0007]). Shuber teaches that “[A]fter digestion with the exonuclease, the only fragments that remain will be fragments that contain the mutation of interest. Those fragments can then be detected by …… a subsequent amplification ……. followed by probing with, e.g., molecular beacons” ([0007]).
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the instant filing, to have combined the kits and methods of Jia with that of Shuber, to arrive at the instantly claimed invention. The PHOSITA would have been motivated to adopt the selective digestion of the wild type DNA with exonuclease and protection from unwanted digestion by the incorporation of phosphorothioate bond as taught by Shuber in order to improve the detection of rare mutants in clinical samples. The PHOSITA would have had reasonable expectation of success given the teachings and success of Jia and Shuber, and the routine level skills involved in making and using the Cas9/sgRNA system, the amplification, and the exonuclease digestions, and so on.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Genome Biology (2016) 17:41) in view of Makrigiorgos et al. (WO2016210224A1, 29 December 2016) and Nikiforov (Genome Res. 1994. 3: 285-291).
Gu teaches a kit and method of using Cas9 to remove unwanted high-abundance species; comprising the steps (and utilizing the compositions for) amplifying cDNAs (p. 9, for example); from cell-free body fluids such as plasma, from cancer patients to arrive at PCR amplicon derived from the patient sample; sgRNAs to direct a Cas9 to cleave the wild type allele of KRAS at the glycine 12 position (p. 6) “while any mutation that alters that residue (e.g., c.35G>A, p.G12D) ablates the PAM site and is thus uncleavable by Cas9 (Fig. 4a)”; a plurality of sgRNAs (“Additional File 1”); subsequent amplification of the uncut, enriched mutant DNA (p. 6). For summary, see Fig. 1.
Thus, Gu teaches all components of the kit and the steps of the claimed method except the 5’ protected primer and the exonuclease digestion of the Cas9-cut wild type DNA.
Makrigiorgos teaches compositions (kits) and methods for Selective degradation of wild-type DNA and enrichment of mutant alleles using nuclease (Title); wherein the fragmented DNA is first ligated to adaptors that are resistant to 3' – exonuclease digestion (e.g., by using adaptors that have a 3'-terminal phosphorothioate linkage); applying an exonuclease digestion that digest DNA from the 3'-end that will digest all sequences that do not have an exonuclease resistant 3'-end, i.e. without 3'-terminal phosphorothioate, thereby eliminating wild type DNA strands (p. 34).
Although Makrigiorgos teaches 3’ phosphorothioate protection of 3’ exonuclease, it would have been equivalent using 5’ phosphorothioate (via primer incorporation during amplification) protection from 5’ exonuclease, to any one skilled in the art, as taught in Nikiforov (p. 285).
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the instant filing, to have modified the kits and methods of Gu with that of Makrigiorgos with regard of exonuclease-digestion of cleaved wild type DNA to enrich the mutant DNA which is protected from 3’ nuclease by 3’- phosphorothioate bond, and further exchanged with  5’-phosphorothioate protection from 5’ exonuclease as taught in Nikiforov, to arrive at the instantly claimed invention. The PHOSITA would have been motivated to adopt the selective digestion of the wild type DNA with exonuclease and protection from unwanted digestion by the incorporation of phosphorothioate bond in order to improve the detection of rare mutants in clinical samples. The PHOSITA would have had reasonable expectation of success given the teachings and success of Gu, Makrigiorgos and Nikiforov, and the routine level skills involved in making and using the Cas9/sgRNA system, the amplification, and the exonuclease digestions, and so on.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663